IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


Sandra Denise Lawton, et al.,            )
                                         )
      Plaintiffs,                        )
                                         )
      v.                                 )         C.A. No. N12C-07-008 JRJ
                                         )
Cox Auto Group, Inc., et al.,            )
      Defendants/Third-Party Plaintiffs, )
                                         )
      v.                                 )
                                         )
Bianca Blackstock, et al.,               )
      Third-Party Defendants.            )

                                           ORDER

         AND NOW TO WIT, this 11th day of February, 2016, the Court having

duly considered Third-Party Defendant Bianca Blackstock’s Motion for Summary

Judgment; Defendants Cox Auto Group, Inc. and HCAC, LLC’s Response to

Third-Party Defendant Bianca Blackstock’s Motion for Summary Judgment; and

Third-Party Defendant Bianca Blackstock’s Reply Motion for Summary Judgment;

IT APPEARS THAT:

         1.    This action arises from a single vehicle automobile accident on

July 3, 2010. 1      After purchasing a 2001 Ford Explorer from Defendants

Cox Auto Group, Inc. and HCAC, LLC (“Defendants”) on July 2, 2010, Plaintiff

Hermaine Jackson (“Plaintiff Jackson”) took the vehicle on a trip from Delaware to

1
    Complaint (“Compl.”) (Trans. ID. 45120443).
South Carolina.2      Accompanying Plaintiff Jackson were Bianca Blackstock

(“Blackstock”) and Plaintiffs Sandra Denise Lawton, Devon Isiah Lawton,

Shaelise Thybulle, and Malachi Jackson.3 Plaintiff Jackson drove for the majority

of the trip but, upon entering South Carolina, permitted Blackstock to drive the

vehicle.4 While Blackstock was operating the vehicle, the left rear tire failed, and

Blackstock lost control of the vehicle and exited the roadway. 5           The vehicle

overturned, resulting in serious personal injuries to Plaintiffs. 6

      2. On July 2, 2012, Plaintiffs filed a Complaint against the Defendants

alleging that Defendants breached: (a) the implied warranty of merchantability

under 6 Del. C. § 2314; (b) the implied warranty of fitness for a particular purpose

under 6 Del. C. § 2315; and (c) all express warranties under 6 Del. C. § 2313.

These allegations stem from the Defendants’ sale of the 2001 Ford Explorer to

Plaintiff Jackson.

      3. Defendants filed a Third-Party Complaint against Blackstock alleging

that Blackstock’s negligence caused the accident.              Defendants assert that

Blackstock: (a) operated a motor vehicle in a careless or imprudent manner without


2
  Id. ¶¶ 8–10.
3
  Id. ¶ 10.
4
  Id. Defendants Cox Auto Group, Inc. and HCAC, LLC’s Response to Third-Party Defendant
Bianca Blackstock’s Motion for Summary Judgment, Ex. A Bianca Blackstock Deposition at 7–
10 (“Blackstock Dep.”) (Trans. ID 57585349).
5
  Compl. ¶ 11; Blackstock Dep. at 12–14.
6
  Compl. ¶ 11; Blackstock Dep. at 12–14.


                                            2
due regard for road, weather or traffic conditions then existing; (b) failed to give

full time and attention to the operation of her motor vehicle and failed to keep a

proper lookout; (c) failed to exercise reasonable care in the operation of a motor

vehicle; (d) operated a vehicle at such a speed so as to not be capable of controlling

it upon the roadway; and (e) was otherwise negligent as may be found throughout

the discovery process. 7

      4. On a motion for summary judgment all facts must be viewed in the light

most favorable to the non-moving party, and the moving party must establish that

there are no genuine issues of material fact in dispute and that he is entitled to

judgment as a matter of law.8 Generally, issues of negligence are not susceptible

of summary adjudication.9 “Therefore, a court can grant a plaintiff’s motion for

judgment as a matter of law only where the facts are so clear and undisputed as to

allow the jury only one reasonable conclusion in favor of the plaintiff.”10

      5. Blackstock maintains that she is entitled to summary judgment because

there is no evidence in the record that she was negligent.11 Blackstock argues that

she had a valid New York driver’s license, had no reason to believe the vehicle

7
   Defendants Cox Auto Group, Inc. and HCAC, LLC’s Answer to the Complaint with
Affirmative Defenses, Counterclaim Against Hermaine Jackson and Third-Party Complaint
Against Bianca Blackstock ¶¶ 71–72. (Trans. ID. 46726781).
8
  Super. Ct. Civ. R. 56; Kold, LLC v. Croman, 2014 WL 7008431, at *2 (Del. Super. 2014).
9
   Manerchia v. Kirkwood Fitness & Racquetball Clubs, Inc., 2010 WL 1114927, at *2 (Del.
2010) (TABLE); Ebersole v. Lowengrub, 180 A.2d 467, 469 (1962).
10
   Samson v. Somerville, 2006 WL 686586, at *1 (Del. 2006) (TABLE).
11
   Third-Party Defendant Bianca Blackstock’s Motion for Summary Judgment at ¶ 4 (Trans. ID.
57402207).
                                            3
was unsafe, and neither the investigating officer nor the other occupants of the

vehicle have testified that Blackstock was speeding or not paying attention. 12

       6. Blackstock testified that her family was taking a long trip to South

Carolina and that she had been awake for most of the trip.13 Prior to the accident,

Blackstock had been driving for about an hour while all of the vehicle occupants

were sleeping.14 Defendants point to evidence in the record that Blackstock was an

inexperienced driver who drove infrequently, was driving a vehicle that she had

never driven before, was driving 70 miles per hour, and does not remember if she

had two hands on the steering wheel at the time of the accident.15 Viewing the

facts in the light most favorable to Defendants, there are genuine issues of material

fact in dispute as to whether Blackstock was negligent and whether her negligence

was a proximate cause of the accident.

       WHEREFORE, Third-Party Defendant Bianca Blackstock’s Motion for

Summary Judgment is DENIED.

       IT IS SO ORDERED.



                                                _____________________________
                                                Jan R. Jurden, President Judge


12
   Id.
13
   Blackstock Dep. at 7–9.
14
   Id. at 7–10.
15
   Id. at 7, 20, 28–34, 45–47, 55–56, 62.
                                            4